t c memo united_states tax_court cactus wren jojoba ltd cecil r almand tax_matters_partner petitioner v commissioner of internal revenue respondent yuma mesa jojoba ltd william woodburn tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date frederick r schumacher for petitioners rodney j bartlett and brian m harrington for respondent memorandum findings_of_fact and opinion dawson judge these cases were assigned to special_trial_judge norman h wolfe pursuant to the provisions of section these cases are consolidated herewith for purposes of trial briefing and opinion 7443a b and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge wolfe special_trial_judge cactus wren jojoba ltd cactus wren is a texas limited_partnership to which the provisions of sections the tefra partnership provisions are applicable by notice of final_partnership_administrative_adjustment fpaa respondent determined the following adjustments to the partnership return of income of cactus wren for the taxable_year disallowance of dollar_figure claimed as qualified_research and development_expenditures under sec_174 and disallowance of dollar_figure claimed as a deduction for tax counseling fees respondent also determined that in the alternative if the research_and_experimentation expenditure were allowed as a deduction it would be an item_of_tax_preference under sec_57 cecil r almand almand as tax_matters_partner tmp timely filed a petition with this court all section references are to the internal_revenue_code in effect for the tax years in issue except as otherwise indicated all rule references are to the tax_court rules_of_practice and procedure the so-called tefra partnership provisions secs were added to the code by the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 yuma mesa jojoba ltd yuma mesa is a texas limited_partnership to which the tefra partnership provisions are applicable by notice of fpaa respondent determined the following adjustments to the partnership return of income of yuma mesa for the taxable_year disallowance of dollar_figure claimed as qualified_research_and_experimental_expenditures under sec_174 disallowance of dollar_figure claimed as a deduction for tax counseling fees and disallowance of dollar_figure claimed as a deduction for guaranteed payments to partners respondent also determined in the alternative that if the research_and_experimentation expenditure were allowed as a deduction it would be an item_of_tax_preference under sec_57 william woodburn woodburn as tmp timely filed a petition with this court the issue remaining for decision is whether the yuma mesa and cactus wren partnerships are entitled to losses for the taxable years and respectively resulting from claimed deductions attributed to research_and_development expenses in their opening brief petitioners make an alternative argument that the partnerships are entitled to an abandonment_loss under sec_165 for the tax_year is not before the court with respect to these consolidated cases and therefore we decline to address this issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference the jojoba plant is a shrub that is native to the sonora desert region in arizona california and mexico a jojoba plant may live more than years the female jojoba plant produces a seed sometimes referred to as a bean that contains approximately percent by weight of an unusual oil jojoba oil is actually a liquid wax ester unlike the triglyceride oils typically produced by plants and is similar to sperm whale oil it take sec_5 years or more for a jojoba plant to produce seeds in a harvestable quantity approximately pounds of jojoba seeds are needed to produce gallon of jojoba oil jojoba oil is useful for a variety of purposes ranging from cosmetics and shampoos to industrial lubricants the ban in on the importation of sperm whale oil and products using that oil stimulated an interest in the commercial production of jojoba oil during the 1970's and the early 1980's jojoba oil was available only from native jojoba plants at that time in the united_states there were only a few commercial-size jojoba plantations all of which were in developmental stages domestication studies were being conducted in the united_states during that time at the university of california at riverside and the university of arizona among other places yuma mesa entered into an agreement with hilltop plantations inc to provide agricultural research_and_development services with respect to the growing of jojoba on land in yuma arizona plantation i cactus wren entered into an agreement with mockingbird plantations inc to provide agricultural research_and_development services with respect to the growing of jojoba on land in yuma arizona plantation ii adjacent to plantation i the ownership of hilltop plantations inc and mockingbird plantations inc is identical neither yuma mesa nor cactus wren engaged in any activity other than to enter into agreements described herein and transmit payments to hilltop plantations inc and mockingbird plantations inc yuma mesa jojoba ltd when the petition was filed the principal_place_of_business of yuma mesa was dallas texas on date yuma mesa was organized by woodburn and g dennis sullivan sullivan as a limited_partnership with a described purpose of conducting research_and_development involving the jojoba plant woodburn and sullivan were co- although cactus wren is the named partnership in these consolidated cases since the petition filed by its tax_matters_partner bears the lowest docket number we first discuss the formation of the yuma mesa limited_partnership which is the primary partnership in these transactions general partners of yuma mesa and woodburn was tmp no investments in yuma mesa were made prior to date and no activity other than document execution concerning yuma mesa occurred during the parties have stipulated that yuma mesa began business on date using the accrual_method of accounting and an election under sec_174 yuma mesa deducted dollar_figure as research_and_development expenses for the taxable_year ending on date however no activity under the research_and_development agreement occurred prior to date in woodburn and sullivan were partners in the law firm of woodburn and sullivan located in dallas texas sometime in one of the principals of the accounting firm meinke damer and peterson6 meinke firm approached sullivan or woodburn regarding the possibility of having both of them serve as the general partners of a limited_partnership with a described purpose of conducting research_and_development of the jojoba plant and its product the jojoba nut or bean sullivan and ray meinke meinke had known each other since sullivan's graduation from law school in over the years they william woodburn retired in for health reasons and resided in hawaii at the time of trial his co-general partner g dennis sullivan sullivan testified at trial sullivan is a party to these cases pursuant to sec_6226 and d the principals were raymond meinke meinke keith damer damer and marlin peterson peterson established a social and professional relationship as a result of sullivan's personal relationship with meinke sullivan and woodburn were designated as co-general partners of yuma mesa the existence of the jojoba industry came to the attention of the principals of the meinke firm through the efforts of a business client almand who attended a seminar on jojoba and reported that at the seminar he had been told that jojoba was the thing of the future almand's enthusiasm about jojoba led the principal members of the meinke firm to conduct their own inquiry into the jojoba industry this inquiry included many phone calls and requests for prospectuses and copies of agreements used in setting up a jojoba venture satisfied with the information they received the principals of the meinke firm decided to become involved in the jojoba industry sullivan and woodburn also investigated the jojoba industry neither woodburn nor sullivan both attorneys had any prior experience in agriculture or in the growing of jojoba woodburn and sullivan attended two seminars aimed at potential investors in the jojoba industry and woodburn gathered together some available literature on jojoba at least one if not both of the seminars woodburn and sullivan attended was organized by the meinke firm yuma mesa was financed through a private_placement as described infra the operation was conducted by hilltop plantations inc and mesa plantation inc with management and supervision by agricultural investments inc pursuant to contract as described infra sullivan never traveled to yuma arizona to inspect the site of the plantation woodburn visited the site in yuma two or three times before the abandonment of the partnership as general partners sullivan and woodburn sent photographs and letters regarding the growth of the jojoba plants to yuma mesa's limited partners at least twice a year toward the end of it became apparent that the weather in yuma arizona would not permit successful operation of a jojoba plantation the cold winter temperatures damaged the flowers on the jojoba plants preventing the development of the jojoba bean the shareholders of hilltop plantations inc the research contractor believed that wind machines were necessary to overcome the effect of the cold weather the general partners of yuma mesa were unable to raise the additional capital needed from investors to purchase the wind machines yuma mesa then abandoned development of plantation i in a the private_placement memorandum the meinke firm with the assistance of counsel prepared the private_placement memorandum the offering for yuma mesa sullivan and woodburn reviewed draft copies of the offering before any subscriptions were taken for yuma mesa neither woodburn nor sullivan participated in raising money for yuma mesa the funds were raised for yuma mesa through the networking efforts of the meinke firm the offering dated date provided for a maximum capitalization of dollar_figure consisting of limited_partnership units at dollar_figure per unit each unit consisted of a cash downpayment of dollar_figure and an interest-bearing promissory note in the principal_amount of dollar_figure payable over a period of months with interest of percent per year at the rate of dollar_figure per month the offering was limited to qualified investors described as investors with a minimum net_worth exclusive of home furnishings and automobiles of dollar_figure and or investors who estimate that some portion of their current calendar_year taxable_income will be subject_to a combined federal and state_income_tax rate of percent or more or had gross_income in the previous taxable_year of not less than dollar_figure the yuma mesa partnership subscribed units for a total capitalization of dollar_figure which facilitated farming operations on acres of real_property located in the environs of yuma arizona for a period of approximately years according to the offering circular yuma mesa was to be formed to engage in research_and_development and thereafter participate in the marketing of the products of the jojoba plant including but not limited to the beans liquid wax and other by-products the offering circular identified hilltop plantations inc as the contractor selected to carry out the research_and_development r d program under an r d agreement b hilltop plantations inc hilltop plantations inc htp was a texas corporation owned in equal shares by marlin peterson raymond meinke keith damer principals of the meinke firm and one of the accounting firm's clients almand htp was capitalized with dollar_figure the minimum amount required under texas law each shareholder contributed dollar_figure htp executed an exclusive research_and_development contract with yuma mesa on date for the stated purpose of conducting research to develop a commercially marketable product from the seed or beans produced from the plantation on which the research is conducted no other bids were considered for the role of prime research contractor as the prime research contractor htp then further subcontracted the research_and_development work to mesa plantations inc mesa plantations inc in turn signed an agreement with agricultural investments inc ai for ai to manage and supervise work on the plantation c mesa plantations inc mesa plantations inc mesa an arizona corporation was a wholly owned subsidiary of htp therefore the shareholders of htp--peterson meinke damer and almand--controlled the activities of mesa on date mesa entered into an agricultural lease agreement with hilltop ventures a texas general_partnership for acres in yuma arizona with a purpose according to the recitation in the lease to conduct a research_and_development program for the purpose of undertaking research and thereafter developing a jojoba plantation the partners in hilltop ventures--peterson meinke damer and almand--were also the sole shareholders of htp under the terms of this lease mesa was to pay a rental fee of dollar_figure per acre per year for a period of years starting on date mesa as lessee in addition to conducting a broadly described r d program was required to furnish all material labor and equipment seed fertilizer and supplies for the farm maintain all wells and irrigation and improvements to the property in working order pay all utility charges and insurance costs and pay for all subcontractors the lessor was required to pay tax and assessments on the premises concurrently with the execution of the research_and_development agreement between yuma mesa and htp on date yuma mesa executed an exclusive license agreement with mesa this exclusive license agreement granted mesa the exclusive right to utilize the technology developed for the account of the licensor yuma mesa in exchange for royalties payable to licensor yuma mesa based upon cumulative annual gross revenue from sales of the seeds or beans of the jojoba plant d agricultural investments inc on date mesa entered into a management_contract with ai a california corporation to develop the acres leased from hilltop ventures as a jojoba plantation plantation i don and kelly shooter owned ai earlier in the year the shooters told the principals of the meinke firm that the climate in yuma arizona was suitable for growing jojoba don shooter was the onsite manager and handled all of the activities related to plantation i no one from ai testified at the trial ai provided the physical labor involved in the preparation of plantation i for farming jojoba and the maintenance of the jojoba plantation pursuant to its management_contract with mesa ai tilled the ground planted the jojoba installed the irrigation system and applied herbicide and fertilizer to the jojoba funding for these activities was provided pursuant to the contracts described above among yuma mesa htp mesa and ai e hilltop ventures later townhill equities inc hilltop ventures8 was originally formed as a general joint exhibit 3-c description of the project as set forth in the private_placement memorandum states climatic conditions in the area yuma az are believed to be quite favorable for growing jojoba high and low daily temperatures recorded since have ranged from a summer high of f to a winter night-time low of f average annual rainfall is approximately three inches these cases concern the planting of jojoba on acres owned by hilltop ventures throughout the trial witnesses refer alternately to hilltop ventures and hilltop equities hilltop equities a general_partnership owned another acres of land in yuma ariz that might have been developed as a jojoba plantation if yuma mesa and cactus wren had been successful hilltop equities was capitalized by its general partners continued partnership that purchased acres for farming of jojoba in yuma arizona in march or april of peterson meinke damer and almand the original members of the partnership provided the capital for the purchase of the acres there is no evidence in the record regarding the amount of capital provided by peterson meinke or damer almand a 25-percent_owner in both htp and mesa advanced dollar_figure to hilltop ventures to purchase this land funds paid for subscriptions to yuma mesa and cactus wren were used subsequently to repay the dollar_figure almand advanced hilltop ventures as a downpayment for the land additionally almand provided working_capital as needed to keep the hilltop ventures operating hilltop ventures purchased the irrigation equipment necessary to prepare the land in yuma arizona for the planting of jojoba otherwise the land did not need extensive development work and was suitable for immediate farming subsequent to the purchase of the acres in yuma arizona in order to limit the shareholders' liability hilltop ventures was incorporated in texas as townhill equities inc also owned in equal shares by peterson meinke damer and almand following a tax-free_exchange townhill equities inc continued peterson meinke damer and cecil almand with dollar_figure cash and the balance in notes testimony at trial indicates that the dollar_figure investment was repaid through proceeds of land lease payments under the rental agreement succeeded hilltop ventures as owner of the acres in yuma arizona as previously noted on date hilltop ventures as lessor entered into an agricultural lease agreement effective date with mesa the lessee pursuant to the terms of the agreement hilltop ventures leased acres9 of the total acres to mesa for the purposes of carrying out the research_and_development program as described therein because the yuma mesa offering had not been completely sold a reduction occurred in the leased acreage from the original to acres the term of the lease was for years with the basic rental of dollar_figure per acre per year payable in advance cactus wren jojoba ltd when the petition was filed the principal_place_of_business of cactus wren was dallas texas on date almand organized cactus wren as a the legal description of the property was attached as exhibit a to the lease agreement the property was described as follows all that real_property situated in the county of yuma state of arizona described as follows the northeast quarter of section fourteen township ten south range twenty-three west gila and salt river base and meridian yuma county arizona being acres more or less a handwritten drawing reflecting the configuration of the real_estate subject_to the lease accompanied the legal description the handwritten drawing clearly demonstrated that only acres were subject_to the lease limited_partnership with a described purpose of conducting research_and_development involving the jojoba plant since yuma mesa had raised only enough funds to plant jojoba on acres of the acres owned by hilltop ventures cactus wren was designed to raise additional capital from investors to cover the cost of planting jojoba on the remaining acres owned by hilltop ventures as a result of his involvement with yuma mesa almand volunteered to become the general_partner of cactus wren almand was engaged in business as a general contractor and had no previous experience farming jojoba almand claims to have first obtained information regarding investments in jojoba from the principals of the meinke firmdollar_figure when almand became general_partner of cactus wren he already had invested in another limited_partnership yuma mesa discussed above almand's investment in yuma mesa was approximately dollar_figure as an investor in yuma mesa almand visited the site of plantation i numerous times and spoke with don and kelly shooter the farm managers employed by ai as general_partner almand visited the site of plantation ii approximately six to eight times over a period of to years and sent out four letters to the limited partners reporting on peterson a member of the meinke firm testified that almand brought the information about investing in jojoba to the firm after he attended a seminar on the subject the precise chronology of the investigation by almand and the three members of the accounting firm is immaterial the growth of the jojoba plants each letter included photographs of the jojoba plants by almand had learned that the cold night weather in yuma prevented the growth of the jojoba beans and that wind machines were needed to prevent the frost damage almand could not raise the additional capital from the investors in cactus wren to purchase the wind machines almand conceded that he was not able to raise the additional capital due to the recent passage of the tax reform act which eliminated taxpayers' interest in investments structured like the partnerships here in issue cactus wren abandoned development of plantation ii in a the private_placement memorandum the private_placement memorandum the offering for cactus wren dated date provided for a maximum capitalization of dollar_figure consisting of limited_partnership units at dollar_figure per unit the purchase_price was payable in cash upon execution of the subscription agreement the cactus wren partnership ultimately was capitalized at dollar_figure all cash consisting of units at dollar_figure per unit cactus wren was funded totally with cash because the purchase of rooted cuttings required a large initial capital outlay according to the offering cactus wren was to engage in research_and_development and thereafter participate in the marketing of the products of the jojoba plant including but not limited to the beans liquid wax and other by-products the offering identified mockingbird plantations inc as the contractor selected to carry out the r d program b mockingbird plantations inc mockingbird plantations inc mbp was a texas corporation established to be the prime research contractor for cactus wren peterson meinke almand and damer the sole shareholders owned equal shares in mbp the ownership of mbp mirrored that of htp the prime research contractor for yuma mesa on date mbp executed an exclusive research_and_development contract with cactus wren in which cactus wren engaged mbp for the purpose of conducting research to develop a commercially marketable product from the seed or beans produced from the plantation on which the research is conducted cactus wren paid mbp dollar_figure on date cactus wren solicited no other bids for this position concurrently with the research_and_development contract cactus wren entered into a license agreement with mbp that gave mbp the exclusive right to utilize the technology developed for the account of the licensor cactus wren in consideration for the payment by mbp of royalties based on the gross revenue from commercial farming and marketing of the jojoba plantation mbp as a newly formed research_and_development contractor had no experience in the jojoba field c agricultural investments inc ai on date mbp entered into a verbal agency agreement with mesa described in a written memorandum of agency agreement dated date pursuant to the terms of this agreement mesa engaged ai in a research_and_development management agreement similar to the agreement mesa negotiated between ai and mesa's parent_corporation htp ai handled all of the physical work that occurred on the 2-acre plantation related to cactus wren d townhill equities inc on date mbp leased acre sec_11 plantation ii from townhill equities inc for the purpose of undertaking research and thereafter developing a jojoba plantation of approximately acres under the terms of this lease mesa agreed to pay a rental fee of dollar_figure per acre per year for a period of years starting on date plantation ii was located adjacent to plantation i townhill equities inc and mbp were both owned in equal shares by peterson meinke damer and almand the expert--patrick luna patrick luna luna testified for respondent as to whether the legal description of the property was attached a sec_11 exhibit a to the lease agreement the property was described as follows the northeast quarter ne1 of section fourteen township ten south range twenty-three west gila and salt river base and meridan yuma county arizona any research or experimentation activities were conducted pursuant to the exclusive research_and_development agreements entered into between yuma mesa and htp and between cactus wren and mbp and as to the extent and nature of any such research activities luna is an engineer employed by the internal_revenue_service in dallas texas he visited the site of the jojoba plantations in yuma arizona and inspected the growing jojoba he is qualified to testify as an expert in the instant cases as to the matters set forth in his report petitioners did not call an expert witness on their behalf in the report prepared with respect to the yuma mesa partnership luna concluded that the activities conducted on the acres controlled by yuma mesa between date and date plantation i were aimed at the creation of a mature jojoba farm and were not designed or carried out for the purpose of acquiring information about jojoba that was unknown at the time luna found that few if any scientific procedures were established for the conduct of the proposed research there was no outline or timetable for completion of any proposed r d project luna concluded that investigation and evaluation of the suitability of the climate in yuma arizona for raising jojoba was not a research endeavor undertaken by yuma mesa if in fact climatic conditions for growing jojoba had been a goal of the research there would have been no consideration given to altering the climatic conditions at the plantation with wind machines for a research project luna explained the procedures and conditions would have been followed to a conclusion so that the researchers could learn from the outcome the attempt to obtain financing to purchase wind machines reflected an attempt to continue the commercial operation of the plantation as a farming operation luna indicated that some of the projects or activities on the 130-acre tract farmed for yuma mesa during the period in question might have been conducted as research activities the two areas of possible research activity were herbicide testing and the effects of water conservation and fertilizer utilization on jojoba luna estimated that of the acres available for research activities activities that might have been conducted for research were only carried out on approximately acres the record does not establish whether the studies in question were conducted entirely on the land devoted to operations for yuma mesa yuma mesa did not provide luna with any documentation indicating amounts paid or costs incurred by the partnership or its representatives for any of the studies in the report he prepared with respect to the cactus wren partnership luna concluded that the activities performed on the acres controlled by cactus wren plantation ii were predominately aimed at the creation of a mature jojoba farm and were not for the purpose of acquiring information about jojoba that was unknown at the time luna found no substantial evidence that any research was conducted peterson and others had predetermined that the jojoba cultivated by cactus wren on plantation ii would be grown using the rooted cutting method the decision to use rooted cuttings on plantation ii applied already existing knowledge about jojoba farming additionally mbp provided luna with no expense records supporting an allocation of the contract fee dollar_figure among qualifying and nonqualifying activities under sec_174 in the fpaa's respondent determined that cactus wren and yuma mesa were not entitled to deductions claimed for tax counseling fees and that yuma mesa was not entitled to a deduction claimed for guaranteed payments to partners petitioners presented no evidence on these issues at trial and did not dispute respondent's determinations by oral argument or on brief accordingly we have treated these issues as conceded by petitioners opinion this partnership proceeding is governed by the procedural rules of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 codified as secs under sec_6221 the tax treatment of partnership items is determined at the partnership level we conclude that yuma mesa and cactus wren are not entitled to sec_174 research and experimental expense deductions for and because petitioners did not directly or indirectly engage in research or experimentation in addition we hold that both of the limited_partnerships lacked a realistic prospect of entering a trade_or_business 929_f2d_1015 5th cir this court previously has addressed the deductibility of purported research_and_development expenditures under sec_174 by limited_partnerships formed for the purported purpose of engaging in agricultural research_and_development of the jojoba plant glassley v commissioner tcmemo_1996_206 stankevich v commissioner tcmemo_1992_458 in the glassley and stankevich cases we held that the taxpayers were not entitled to deductions for research_and_experimentation expenditures under circumstances similar to those presented in these consolidated cases the evidence presented in these cases persuades us that the r d agreements before us were mere window dressing designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through the mechanism of a large upfront deduction for expenditures that in actuality were capital contributions glassley v commissioner supra stankevich v commissioner supra a research_and_experimental_expenditures for and sec_174 allows a taxpayer12 to elect to treat research_and_experimental_expenditures paid_or_incurred during the taxable_year in connection with the taxpayer's trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated are allowed as a deduction treasury regulations provide that the expenditures may be paid_or_incurred for research or experimentation carried on by the taxpayer or by another on the taxpayer's behalf sec_1_174-2 income_tax regs petitioners contend that the expenditures here in issue qualify under the statutory standard respondent argues first that the expenditures in issue were not research_and_experimental_expenditures and secondly that yuma mesa and cactus wren had no realistic prospect of engaging in a trade_or_business related to jojoba farming and could at most act as passive investors because of the existence of exclusive licenses accordingly respondent concludes that petitioners did not pay or incur research or experimental expenditures in connection with their trade_or_business we agree with respondent on both counts the term research or experimental expenditures as used in the taxpayer for this purpose is the partnership cf 813_f2d_694 5th cir sec_174 means expenditures incurred in connection with the taxpayer's trade_or_business which represent research_and_development costs in the experimental or laboratory sense sec_1_174-2 income_tax regs this regulation further provides the term research or experimental expenditures includes generally all such costs incident to the development of an experimental or pilot_model a plant process a product a formula an invention or similar_property and the improvement of already existing property of the type mentioned the term does not include expenditures such as those for the ordinary testing or inspection of materials or products for quality control or those for efficiency surveys management studies consumer surveys advertising or promotions id respondent claims that the amounts paid to htp and mbp by yuma mesa and cactus wren do not fall within the purview of the quoted regulation and are not deductible under sec_174 respondent contends that the amounts expended by yuma mesa and cactus wren were incurred only in connection with a farming enterprise and that the objective of the limited_partnerships was to develop commercial plantations for the farming of jojoba through the work of ai respondent argues that the activities of ai were at most field trials and more likely were simply farming activities directed towards maximizing the potential production of the jojoba plantations moreover respondent contends that on plantation ii no research whatsoever was performed by ai petitioners contend that ai pursuant to its management_contract with htp and mbp conducted valid research or experimentation regarding cultivation of the jojoba plant on behalf of yuma mesa and cactus wren and consequently under sec_174 yuma mesa and cactus wren are entitled to deduct the contract fees paid htp and mbp for such research or experimentation respondent's determinations are presumed correct and petitioners have the burden of proving otherwise rule a 290_us_111 attempts to farm jojoba commercially do not represent research_and_development in the experimental or laboratory sense glassley v commissioner supra stankevich v commissioner supra ai attempted to develop jojoba plantations that would be farmed for the oil seed the limited partners of yuma mesa and cactus wren would realize income only through the sale of the jojoba oil if the plantations had been successful ai furnished only one status report on the progress of the purported research_and_development on plantation i ai did not maintain a laboratory on either plantation or adequately document any of its purported research_and_development costs we agree with respondent's expert witness that ai's actions were no more than what any farmer would do in the ordinary course of preparing to grow a crop for commercial harvesting petitioners chose not to call an expert witness in this trial there is no evidence suggesting that ai's efforts would lead to patentable technology or even know-how additionally we note that don shooter the farm manager for ai did not testify for petitioners concerning any purported research or experimental work for petitioners a party's failure to introduce evidence within his possession which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir the record shows that these cases are further examples of efforts by promoters and investors in the early 1980's to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 glassley v commissioner tcmemo_1996_206 stankevich v commissioner tcmemo_1992_458 since yuma mesa and cactus wren did not directly or indirectly engage in research or experimentation we hold that they are not entitled to a deduction for these expenditures under sec_174 b requirement of a trade_or_business in addition we hold that the activities of yuma mesa and cactus wren did not constitute a trade_or_business to be entitled to deductions for research_and_development expenditures a taxpayer need not be currently producing or selling any product 416_us_500 zink v united_states f 2d pincite however not every expenditure having some relationship to research_and_experimentation is deductible under sec_174 the supreme court's decision in snow v commissioner supra makes it important to determine whether the prospects for developing a new product that will be exploited in a business_of_the_taxpayer are realistic spellman v commissioner f 2d 7th cir affg tcmemo_1986_403 unless there is a realistic prospect that the taxpayer will ultimately engage in a trade_or_business that exploits the developed technology a research_and_experimental_expenditure cannot be said to have been paid_or_incurred in connection with a trade_or_business 16_f3d_75 5th cir affg tcmemo_1990_80 supplemented by 99_tc_121 zink v united_states supra pincite spellman v commissioner supra pincite 92_tc_423 affd 930_f2d_372 4th cir the management of investments however is not a trade_or_business regardless of how extensive or complete the portfolio or how much time is required to manage such investments 83_tc_667 this court and other courts have scrutinized claimed research_and_development expenditures to distinguish those that are legitimate from those that are merely designed to shelter the income of passive investors see eg diamond v commissioner supra 87_tc_698 affd 832_f2d_403 7th cir green v commissioner supra spellman v commissioner tcmemo_1986_403 affd 845_f2d_148 7th cir the controlling inquiry where a partnership is claiming deductions under sec_174 is whether there is a realistic prospect that the technology to be developed will be exploited in a trade_or_business of the entity in question see diamond v commissioner supra mere legal entitlement to enter into a trade_or_business does not satisfy this test instead the legal entitlement must be backed by a probability of the firm's going into business levin v commissioner f 2d pincite in making this determination we consider such facts and circumstances as the intentions of the parties to the research_and_development contract the amount of capitalization retained by the partnership during the research_and_development contract period the exercise of control by the partnership over the person or organization conducting the research_and_development the existence of an option to acquire the technology developed by the organization conducting the research_and_development and the likelihood of its exercise the business activities of the partnership during the years in question and the business experience of the partners see glassley v commissioner tcmemo_1996_206 mach-tech ltd partnership v commissioner tcmemo_1994_225 affd without published opinion 59_f3d_1241 5th cir stankevich v commissioner tcmemo_1992_458 stauber v commissioner tcmemo_1992_128 a taxpayer may be precluded from engaging in a trade_or_business with respect to the developed technology if the taxpayer disposes of all incidents_of_ownership in the technology by granting an exclusive license to a third party in exchange for a royalty interest diamond v commissioner supra pincite levin v commissioner t c pincite green v commissioner supra pincite it is the licensee rather than the licensor who earns profits from the sale of the product the licensor merely collects royalties from the licensee thus by granting an exclusive license the licensor is deprived of control_over the manufacture use and sale of the product and the licensee is the one engaged in the trade of business of exploiting the developed technology medical mobility ltd partnership i v commissioner tcmemo_1993_428 as a mere passive investor the partnership will not be entitled to a deduction under sec_174 for research_and_experimental_expenditures zink v united_states supra pincite3 diamond v commissioner supra pincite in green v commissioner supra a partnership entered into a research_and_development agreement under which it divested itself of all ownership rights in the technology to be produced under the agreement we held that the taxpayer's partnership could not have engaged in a trade_or_business as it had disposed of all of the incidents_of_ownership by assigning all its rights in the technology to a third party green v commissioner supra pincite following this assignment the partnership's activities were purely ministerial the taxpayers were no more than mere investors diamond v commissioner supra pincite in levin v commissioner t c pincite we held that the grant of an exclusive license foreclosed the possibility that the licensor could be engaged in a trade_or_business in connection with the licensed product as the licensor was deprived of control_over the product an entity with no control_over activities in which it invests is more properly classified as an investor and cannot be engaged in a trade_or_business in connection with those activities diamond v commissioner supra pincite in stankevich v commissioner supra the limited_partnership entered into an exclusive license agreement whereby the limited_partnership granted the prime contractor licenses to any technology resulting from the prime contractor's research_and_development efforts as a royalty the limited_partnerships received 50-percent profit interests in the jojoba crops grown on the acreage allocated to the limited_partnerships we held that the prime contractor conducted no research_and_experimentation but instead sought to farm commercially we further held that the limited_partnerships were not entitled to a deduction for research_and_experimentation expenditures under sec_174 because the limited_partnerships were not engaged directly or indirectly in a trade_or_business because of the granting of the exclusive licenses we see no difference between the situation in stankevich v commissioner supra and the facts presented in the cases here under consideration see also glassley v commissioner supra in diamond v commissioner supra the partnership granted an option to a research contractor to acquire an exclusive license to the new technology at some future time because the option could have been exercised for a relatively nominal amount we concluded that there was no realistic prospect that the partnership would ever enter any trade_or_business relating to the technology id pincite the cases before us now involve the simultaneous execution by the limited_partnerships of an r d agreement and an exclusive license agreement although executed a year apart the r d agreements entered into by yuma mesa and cactus wren were substantially identical section b paragraph of the r d agreement entered into between yuma mesa and htp on date stipulates in part all technology developed whether or not capable of patent or trademark registration shall be the sole property of investor yuma mesa and shall be the subject of the license agreement being concurrently executed by the investor yuma mesa and mesa plantations inc section b paragraph of the r d agreement entered into between cactus wren and mbp on date stipulates in part all technology developed whether or not capable of patent or trademark registration shall be the sole property of investor cactus wren and shall be the subject of the license agreement being concurrently executed by the investor cactus wren and townhill equities inc at all times mesa and townhill equities inc had identical ownership section b paragraph of both of the r d agreements further provide that the research to be performed shall be solely at the direction of the contractor htp mbp and the investor yuma mesa cactus wren shall have no right of participation therein the exclusive license agreements executed by yuma mesa and cactus wren were also identical on date yuma mesa executed an exclusive license with mesa granting mesa licensee the exclusive right to utilize the technology developed for the account of the licensor yuma mesa in return for the payment by the contractor licensee mbp of royalties based upon future sales pursuant to the licensing agreement these royalties shall be payable to licensor yuma mesa based upon cumulative annual gross revenue from sales as follows a to dollar_figure b dollar_figure to dollar_figure c dollar_figure to dollar_figure d dollar_figure to dollar_figure e dollar_figure to dollar_figure f over dollar_figure it is clear from the words of the licensing agreement that yuma mesa was not going to be actively involved in the development of the jojoba plantation as paragraph in section a points out said agreement provides that upon the sole determination by hilltop plantations inc as contractor that the seed and or bean of the jojoba plants developed may be sold commercially then and in that event commercial farming and marketing shall be conducted pursuant to this agreement the licensing agreement also states that this agreement in no way constitutes a partnership or a joint_venture between licensor yuma mesa and licensee mesa plantations the license agreement entered into between cactus wren and mbp on date gives mbp contractor licensee the exclusive right to utilize the technology developed for the account of the licensor cactus wren in consideration of the payment by the contractor licensee mbp of royalties based upon future sales pursuant to the licensing agreement these royalties shall be payable to licensor cactus wren based upon cumulative annual gross revenue from sales as follows a to dollar_figure b dollar_figure to dollar_figure c dollar_figure to dollar_figure d dollar_figure to dollar_figure e dollar_figure to dollar_figure f over dollar_figure it is evident from the words of the licensing agreement that cactus wren was not going to be actively involved in the development of the jojoba plantation as paragraph in section a points out said agreement provides that upon the sole determination by mockingbird plantations inc as contractor that the seed and or bean of the jojoba plants developed may be sold commercially then and in that event commercial farming and marketing shall be conducted pursuant to this agreement the licensing agreement also states that this agreement in no way constitutes a partnership or a joint_venture between licensor cactus wren and licensee mbp a taxpayer that funds research by another party in return for royalties is clearly no more than an investor making a capital_contribution to the trade_or_business of another ldl research_and_development ii ltd v commissioner f 3d 10th cir date affg tcmemo_1995_172 it is clear that yuma mesa and cactus wren funded the research activities of htp and mbp with the expectation of royalties from the sale of the jojoba beans as the farm manager for both plantation i and ii ai is the only entity that appears to have been engaged in a trade_or_business related to jojoba farming the actions of the general partners and the four initial investors in the project including irregular visits to the plantation sites and sending letters and photographs that reported on the status of the maturing jojoba plants were nothing more than the actions of interested investors keeping up with their investment although the license agreements entered into by yuma mesa and cactus wren nominally had different parties as licensees the licensees were controlled by the same four individuals yuma mesa's licensee mesa was controlled by htp's shareholders almand peterson damer and meinke cactus wren's licensee mbp was also owned in equal shares by almand peterson damer and meinke ai entered into a management agreement on date with mesa to be the farm manager for plantation i on date ai entered into a substantively identical management agreement with mesa to be the farm manager for plantation ii pursuant to these contracts the manager agreed to develop and plant the property as a jojoba plantation and to manage operate and maintain the property as a jojoba plantation and to engage in research with respect to jojoba cultivation included in the management agreement with yuma mesa for plantation i is a budget for the initial year that allocates dollar_figure to development costs such as clearing demolition and spraying grade fields ripping discing seed jojoba jojoba seed among other things based upon this management_contract we conclude that ai performed all of the physical work upon plantation i included in the management agreement with cactus wren for plantation ii is a budget for the initial year that allocates dollar_figure to the purchase and planting of cloned plant material and dollar_figure for months to culturing costs such as fertilizing pest control weeding and other ongoing farm activities based upon this management_contract we conclude that ai performed all of the physical work upon plantation ii from the formation to the abandonment of the partnerships yuma mesa and cactus wren had no employees see harris v commissioner f 3d pincite n by contrast ai employed two managers don and kelly shooter and hired individuals to perform the actual farm work on the plantation additionally ai had established itself in the jojoba farming industry as a plantation manager by ai was running approximately jojoba plantations several which were planted prior to those of yuma mesa and cactus wren we do not accept the testimony of peterson at trial that mesa did all the things that are required to raise jojoba although mesa had been engaged as the research_and_development subcontractor petitioners presented no evidence that mesa had any employees or exercised any control_over the activities on the jojoba plantations from the evidence before us it appears that mesa's role was to ensure that the money paid_by yuma mesa to htp and by cactus wren to mbp for purported research_and_development went back to the shareholders of hilltop ventures later townhill equities inc as lease payments htp mbp hilltop ventures and townhill equities inc were owned and controlled by identical parties--almand peterson meinke and damer additional_amounts were paid over to ai in accordance with the management agreements and budgets summarized above the passive nature and limited activity of yuma mesa and cactus wren as well as their lack of control_over all aspects of the investment plainly demonstrate that the general partners of yuma mesa and cactus wren never intended that these partnerships would enter into a trade or businessdollar_figure neither yuma mesa nor cactus wren was adequately capitalized by the general partners for operation as a business in the long-term both yuma mesa and cactus wren had run out of capital by and were not able to purchase the wind machines none of the general partners had the expertise necessary to operate a jojoba plantation the contractual arrangements between yuma mesa and htp and between cactus wren and mbp in addition to mesa made the prospects unrealistic that the partnerships would ever be capable of entering into a trade_or_business with respect to any technology that might be developed the actions of the general partners in as the court_of_appeals for the fifth circuit noted in 16_f3d_75 5th cir affg tcmemo_1990_80 supplemented by 99_tc_121 t hose cases in which a sec_174 deduction was upheld may be distinguished by one dispositive factor in each of the cases allowing the deduction the entity that incurred the research expenses actually managed and actually controlled the use or marketing of the research id pincite yuma mesa and cactus wren were wholly consistent with investor activity not the activity of people engaged in an active trade_or_business after reviewing the record in the instant cases we agree with respondent that yuma mesa and cactus wren did not pay the contract fees for research or experimentation to be conducted by htp and mbp on behalf of the limited_partnerships rather for the reasons discussed above we conclude that the moneys the limited_partnerships remitted to htp and mbp for the putative research or experimentation in actuality were paid for the limited partners' right to participate in the jojoba farming enterprise being operated by ai in yuma arizona in our view the r d agreements were designed and entered into solely to provide a mechanism to disguise the capital contributions of the limited partners as currently deductible expenditures and thus reduce the cost of their participation in the farming venture accordingly we hold that petitioners did not incur deductible losses for research or experimentation expenditures under sec_174 respondent is sustained on this issue to reflect the foregoing decisions will be entered for respondent
